



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


R. 
          v. Van Santvoord,







2007 
          BCCA 23



Date: 20070109





Docket: CA034400

Between:

Regina

Appellant



And

Michael 
    Judge Curtis Van Santvoord

Respondent










Before:


The 
          Honourable Madam Justice Ryan




The 
          Honourable Madam Justice Newbury




The 
          Honourable Madam Justice Levine



Oral Reasons for Judgment




P. 
          Eccles


Counsel for the (Crown) Appellant




M.F. 
          Allen


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver
,
British Columbia







11 December 2006




Place 
          and Date of Judgment:


Vancouver
,
British Columbia




9 January 2007



[1]

RYAN, J.A.
:
Michael 
    Van Santvoord pleaded guilty, on July 12, 2006, in Provincial Court in Courtenay 
    to two counts of production of marihuana pursuant to s. 7(1) of the
Controlled 
    Drugs and Substances Act
, S.C. 1996, c. 19.  On August 4, 2006, he 
    was ordered to pay a fine of $20,000.00.  The sentence was concurrent on both 
    counts.

[2]

Both the Crown and Mr. Van Santvoord apply for leave to appeal sentence.  
    Mr. Van Santvoords application is out of time by three weeks.  I would grant 
    an extension of time within which to file the application.  Mr. Van Santvoord 
    also seeks leave to adduce fresh evidence.  The fresh evidence is in the form 
    of an affidavit explaining the measures to which the appellant was forced 
    to go to raise the funds to pay his fine.  I will deal with that application 
    later in these reasons.

Factual Background

[3]

The offences were discovered in December of 2004.  On December 6, Mr. 
    Van Santvoord was stopped at a routine roadside sobriety check in Courtenay, 
    British Columbia.  In the course of the police operation 3.74 pounds of marihuana, 
    packaged in seven Ziploc bags, were discovered and seized from Mr. Van Santvoords 
    car.  He was charged with an offence relating to the marihuana and released 
    on an undertaking.

[4]

Coincidentally, in investigating a separate matter on December 27, 
    2004, a police officer gathered sufficient evidence for the issuance of a 
    search warrant to search for drugs at a residence in Courtenay.  On execution 
    of the warrant, the police discovered a marihuana grow operation in a shed 
    on the property.  Mr. Van Santvoods father was on the property at the time.  
    He indicated that the appellant lived in the house on the property, but was 
    in Victoria when the search took place.

[5]

The police discovered no growing marihuana in the shed, although nine 
    grow lights were on.  Thirty-two pounds of marihuana were discovered on drying 
    racks inside the house.  Eight pounds of marihuana packaged in Ziploc bags 
    were found in a bedroom.  A sum of $2800.00 in cash was seized from the bedroom.  
    In another room, the police discovered 860 marihuana clones.

[6]

The police also discovered extensive documentation describing the set 
    up, costs and profits of a double-site multiple harvest commercial grow-operation.  
    The documents revealed that the second location was outside Courtenay near 
    Buckley Bay.  The officers searched that property the next day.

[7]

A grow-operation was discovered in the rooms of the house in Buckley 
    Bay as well as in a barn on the property.  A total of 549 plants were found 
    in various stages of growth.

[8]

Mr. Van Santvoord was at neither site at the time of the police searches.  
    He learned that there was a warrant for his arrest and turned himself in at 
    the Courtenay RCMP detachment on January 4, 2005.

[9]

The police also seized two and one-half hours of videotapes from the 
    Buckley Bay property.  The videotapes were not marked as an exhibit.  The 
    sentencing judge was content to hear a description of their contents.  Crown 
    counsel at the sentencing proceeding told the sentencing judge that the tapes 
    contained video taken of Mr. Van Santvoord in August of 2004 showing a marihuana 
    crop ready for harvest.  There was more footage of a new planting in September 
    of the same year.  Apparently the video shows the harvests in different stages 
    of growth with Mr. Van Santvoord stating that it takes about 56 days to bring 
    one crop to the point of harvest.  He also discusses different methods he 
    is experimenting with to increase crop yield and mentions that he hired two 
    or three others to assist him in the operation  an electrician and/or builder 
    and someone to clip the plants.  The Crown noted that Mr. Van Santvoord continued 
    videotaping his enterprise even after his arrest on December 6, 2004.  Defence 
    counsel at sentencing told the sentencing judge that the videotape was a bit 
    of braggadocio intended for a limited audience of one or two other like-minded 
    individuals.

[10]

The Crown filed the report of a police officer, Constable Fossum, for 
    an expert opinion as to the potential value of the crops observed in the search 
    at maturity.  The report said that if the marihuana was sold by the ounce 
    the value would be $539,635.00; if sold by the pound, it would be $362,981.00.  
    The report said that the current market value per pound was between $2,200 
    and $2,700.  Mr. Van Santvoords records indicated that he was selling to 
    at least one of his customers at $2,700 a pound.  The value of the equipment 
    was said to be $16,800.00 and operational costs $30,240.00.

[11]

The Crown also wanted to call the police officer to calculate the costs 
    and profits of the grow operations based on the detailed documents found in 
    Mr. Van Santvoords Courtenay residence.  Mr. Van Santvoords costing sheets 
    projected a profit of $35,755.00 as of March 24, 2005.  The sheets also projected 
    a net profit of $158,905.00 per year after taking into account all expenses, 
    including living expenses.  The sheet projecting the profit of $158,905.00 
    was entitled Dare to Dream.  It included the cost of various items such 
    as a new truck, computer, TV, DVD and stereo, wardrobe, dental work, and mutual 
    funds.

[12]

As far as the value of the crops is concerned, Constable Fossums analysis 
    was not really in issue.  When asked by the court if there is going to be 
    a factual issue on the projected profits, counsel for the defence (who was 
    not counsel on this appeal) answered:

No, 
    and Im somewhat confused, Your Honour.  I dont mean to interrupt but Ive 
    been provided with Constable Fossums expert opinion with respect to the totality 
    of the value of the grow and if anything his projections are a little bit 
    high.  I didnt intend  I intended to just have that [Constable Fossums 
    report] filed and we werent going to dispute it in any way, shape or form 
    other than to say that its Mr. Van Santvoords view that the projections 
    may be little bit on the high side, but we dont  we dont intend to dispute 
    that this was a commercial operation in any way, shape or form.

[13]

What defence counsel objected to was any further analysis by Cst. Fossum 
    of Mr. Van Santvoords own records.  Counsel advised the court that he had 
    had no notice of it.  In the end, the officer was not called to testify.  
    Counsel agreed that both of them would make submissions to the sentencing 
    judge as to what to make of Mr. Van Santvoords documents.

[14]

Counsel for the Crown submitted that based on Mr. Van Santvoords records 
    it appeared that he anticipated earning about $190,000 after all of his costs 
    and expenses.  It is not clear to me how he arrived at that figure.

[15]

Counsel for the defence made no further submissions as to the value 
    of the crops the police had observed or what Mr. Van Santvoord would make 
    or hoped to make from the enterprise.

[16]

The Crown filed a report prepared by a police officer describing the 
    alleged impact of marihuana grow operations in the Comox Valley.  Among other 
    things, the report asserted that much of the illegal harvests were believed 
    to be destined for the United States.  The report also indicated the harm 
    caused by such operations through the use of dangerous weapons and booby-traps, 
    the theft of electricity, the dangerous use of pesticides, the potential for 
    house fires, the damage to the interior of rental properties, and the increased 
    audacity of growers who, says the report, are not worried about being caught 
    because of lenient sentences.

[17]

The only submission made by the Crown with respect to the broader social 
    implications of the actual crime before the court was that Mr. Van Santvoord 
    likely paid no tax on his profits from the operation.

The Positions of the Crown and Defence

[18]

The Crown sought a sentence of one year incarceration.  The defence 
    sought a conditional sentence in the range of twelve to eighteen months.  
    Turning his mind to the question of a fine, defence counsel submitted that 
    Mr. Van Santvoord would likely go back to tree planting to raise the funds.  
    From that work, he would only be able to raise only $3,000 to $5,000 and would 
    need twelve months to pay it.  Counsel did not explain why Mr. Van Santvoord 
    would have no other source of funds, despite of the impression left by the 
    video that this operation had been running profitably for some time.

The Reasons for Judgment

[19]

T
he sentencing judge began with a short recitation of 
    the facts.  He then moved on to reject Constable Fossums calculations of 
    the value of the marihuana, saying that the officer had not taken into account 
    the cost of production and distribution.  It is unclear why the sentencing 
    judge rejected the police officers figures.  Counsel at trial did not challenge 
    them, and Mr. Van Santvoords own figures would seem to support the officers 
    projections.

[20]

The sentencing judge next took issue with some of the statements made 
    in the police report about the effect of marihuana grow operations in the 
    Comox Valley.  There is no need for this Court to discuss that aspect of the 
    sentencing proceedings.  Interesting as the report might be, none of the factors 
    listed in it was connected to Mr. Van Santvoords case.  No evidence was led 
    as to the type of neighbourhood where the first house was located, and it 
    seems that the second house was on farmland.  There was no contention that 
    either of the places was booby-trapped or that weapons were involved.  Nor 
    were there any allegations of electricity theft or poor environmental practices.  
    There was no claim that the drug was destined for the United States.  Finally, 
    there was no assertion that any landlord had suffered damage.

[21]

Before setting out the principles of sentencing that he would apply, 
    the sentencing judge referred to excerpts from a book written by an American 
    judge that questioned the effectiveness and consequences of drug laws in the 
    United States.  The sentencing judge also made note of the comments of Southin 
    J.A. in
R. v Schedel
(2003), 184 B.C.A.C. 166, 2003 BCCA 364 
    where, speaking for herself, she said:

[83]      
    While at one time I accepted the received wisdom that marihuana offences were 
    serious crimes, I now am of a different opinion, having been persuaded to 
    the contrary by, among other writings, the judgment of my colleague, Prowse 
    J.A., in
R. v. Malmo-Levine
(2000), 145 C.C.C. (3d) 225, 34 
    C.R. (5th) 91, 2000 BCCA 335.

[84]

By that, I do not mean that I would have come 
    to the same conclusion in that case as did she.  I have not yet abandoned 
    my conviction that Parliament has a constitutional right to be hoodwinked, 
    as it was in the 1920s and 1930s by the propaganda against marihuana, and 
    to remain hoodwinked.

[85]

The growing, trafficking in, and possession 
    of marihuana (Cannabis in Schedule II to the
Controlled Drugs and 
    Substances Act
, R.S.C. 1996, c. 19) is the source of much work, not 
    only for peace officers but also for lawyers and judges.  Whether that 
    work contributes to peace, order and good government is another matter.

[87]

In my years on the bench I have sat on over 
    40 cases which had something to do with this substance, which appears to be 
    of no greater danger to society than alcohol.

[22]

I do not take from 
    these references a reluctance on the part of the sentencing judge to enforce 
    the law as set out in the
Controlled Drugs and Substances Act
.  
    What is communicated is a frustration with the efficacy of laws that are not 
    universally embraced by Canadian citizens.  Whatever a judges private views, 
    his or her duty requires that judge to enforce the laws that Parliament has 
    lawfully enacted.  This is what I understand Southin J.A. to be referring 
    to in para. 84 of her reasons quoted above.

[23]

Indeed, there can be no question that the law at issue in this case 
    is a legitimate expression of Parliament.  In
R. v. Malmo‑Levine; 
    R. v. Caine
, [2003] 3 S.C.R. 571, 2003 SCC 74 the Supreme Court of 
    Canada dismissed a division of powers and
Charter
challenge 
    to Parliaments criminalization of the possession of marihuana for the purpose 
    of trafficking.  The Court accepted that certain groups in society share a 
    particular vulnerability to the effects of marihuana use.  The majority held 
    that
advancing the protection of vulnerable 
    individuals through criminalization of the possession of marihuana is a policy 
    choice that falls within the broad legislative scope conferred on Parliament.  
    It is equally open to Parliament to decriminalize or otherwise modify any 
    aspect of the marihuana laws that it no longer considers to be good public 
    policy.  In the end, the Court dismissed challenges under ss. 7, 12 and 15(2) 
    of the
Charter
.

[24]

Having expressed his 
    concerns, the sentencing judge in this case did not avoid his duty; he decided 
    to employ what he considered to be a sensible approach to the question suggested 
    by Judge Paradis
in
R. v. Delikatny,
[2003] B.C.J. No. 871 (B.C. Prov. Ct.) (Q.L.).  In that case, Judge 
    Paradis noted that the market for marihuana is essentially a matter of supply 
    and demand, and that demand is high.  Judge Paradis postulated that compensation 
    [to producers of marihuana] far exceeds the cost of production.  Thus, when 
    one producer is taken out of the market another will surely take his or her 
    place.  He noted that it is often the case that citizens who are otherwise 
    law-abiding become involved in the production of marihuana.  The Delkinatnys 
    were such a couple.  They were short of money, had a special needs child and 
    decided to start producing marihuana for profit.  For that reason, Judge Paradis 
    concluded that the sentencing objectives of deterrence were unattainable 
    and redundant.

[25]

The sentencing judge in the case at bar referred to para. 15 of the 
    reasons for sentence of
Delikatny
where Judge Paradis said this:

That loss [the seizure of their assets], of course, is 
    a feature of many failed enterprises.  It cannot therefore be the only penalty 
    paid for an entrepreneurial foray into a black market, where the very illegality 
    of the product promises substantial profit.  It is recognized that, for that 
    reason, orders for forfeiture are not enough.  But it does not necessarily 
    follow that incarceration, in jail or in the community, should be the only 
    added penalty considered.  In my opinion, substantial fines have been neglected 
    in cases such as these.  There seems to be a lack of logic in the existing 
    equation:  these crimes are committed for purely economic reasons, in the 
    hope of reaping substantial profits; law enforcement agencies spend substantial 
    sums in persistent efforts to detect them; equally substantial sums are spent 
    on the prosecution of those who are caught; and the offenders are then either 
    sent to prison, or supervised in the community, which again requires significant 
    taxpayer expense.  Far better, in my opinion, that they should be required 
    to pay into government coffers money that may defray the costs of their own 
    apprehension and prosecution of others in the future.  That payment, if substantial 
    enough serves to promote respect for the law by denouncing illegal conduct.

[26]

In determining the amount of the fine to be imposed in the
Delikatny
, 
    Judge Paradis, at para. 21, said this:

In order to not amount simply to a licence to do business, 
    I conclude that at reasonable rule of thumb is twice the amount of the forfeiture.  
    The result, in keeping with the economic approach, is that anyone seeking 
    to embark on this illegal enterprise stands to lose three times their initial 
    investment  a far greater risk than is undertaken with respect to a legitimate 
    business.

[27]

Applying that reasoning to the case at bar, the sentencing judge in 
    the case at bar finally concluded:

[17] 
    In the case at bar, the Crown seeks a sentence of 12 months in prison.  The 
    defence seeks a 12 to 18 month conditional sentence which would be served 
    in the community.  I am persuaded that the proper approach is that described 
    by Judge Paradis in Delikatny.  I order that the defendant pay a fine of $20,000 
    forthwith.

Grounds of Appeal

[28]

Counsel for the Crown submits that the learned sentencing judge erred 
    in taking the cost/benefit approach suggested in
Delikatny
.  
    He submitted that the features that permitted the sentencing judge in
Delikatny
to take the approach he did were not present in Mr. Van 
    Santvoords case.  Relying on a number of cases in this court, Crown counsel 
    suggested that the more appropriate sentence was a term of imprisonment in 
    the one to two year range.

[29]

Counsel for Mr. Van Santvoord submitted that the trial judge erred 
    in his determination of Mr. Van Santvoords fine because he failed to make 
    an inquiry into his ability to pay.  Relying on an affidavit of Mr. Van Santvoords 
    father, he submits that the respondent cannot afford to pay the fine in question 
    and that the appropriate order would be a conditional sentence as suggested 
    by counsel at trial.

Discussion

[30]

I am of the view that the sentencing judge erred in limiting his analysis 
    of sentence to a monetary fine based on two or three times the capital expenditure 
    required to set up the operation.

[31]

The purposes of sentencing are set out in s. 718 of the
Criminal 
    Code
, R.S.C. 1985, c. C-46 as follows:

The 
    fundamental purpose of sentencing is to contribute, along with crime prevention 
    initiatives, to respect for the law and the maintenance of a just, peaceful 
    and safe society by imposing just sanctions that have one or more of the following 
    objectives:

(a)        to denounce unlawful conduct;

(b)        
    to deter the offender and other persons from committing offences;

(c)        to separate offenders from society, where necessary;

(d)        to assist in rehabilitating offenders;

(e)        
    to provide reparations for harm done to victims or to the community; and

(f)         
    to promote a sense of responsibility in offenders, and acknowledgment of the 
    harm done to victims and to the community.

[32]

The fundamental principle of sentencing as set out in s. 718.1 is that 
    it must be proportionate to the gravity of the offence and the degree of responsibility 
    of the offender.

[33]

As I read the reasons for sentence, the sentencing judge, in this case, 
    began with the proposition that since the motivation to commit this type of 
    offence is largely in the enormous profits one can make, the sentence should 
    be directed at removing that incentive.  This is not wrong.  If a fine is 
    to be imposed, the sentencing judge should ask whether the fine he or she 
    imposes amounts only to the cost of doing business.  But the first question 
    in this case was not the amount of the fine, but whether it was suitable in 
    the first place.  In attempting to fashion a different approach to sentencing 
    the offender for this offence, the sentencing judge failed to analyze the 
    facts of the case in the context of the codified principles of sentence.  
    In my view, the facts of this case and the circumstances of the offender warranted 
    a sentence designed to deter and denounce the conduct.  A fine, even one that 
    reduces the profit motive, does not, in this case, properly address those 
    sentencing objects.

[34]

Mr. Van Santvoord is 41 years of age with no previous criminal record.  
    Counsel at the sentencing hearing told the judge that Mr. Van Santvoord had 
    been raised by a single mother who was a part of a hippie culture that desensitized 
    him to marihuana use.  His mother had been a regular user of marihuana and 
    had developed difficulties with prescription drugs.  He was estranged from 
    her at the age of fourteen.  His adoptive father had taken him in hand and 
    sent him to a boys private school.  Although he had three years of undergraduate 
    education at universities here, and in Ontario, he did not complete his schooling 
    because of funding problems.

[35]

Mr. Van Santvoord eventually made his living as a tree planter for 
    about fourteen years.  He remained a marihuana user and advocate, believing 
    in its medicinal properties.  Tree planting became difficult for him as he 
    grew older.  He decided to leave tree planting and go into the business of 
    growing marihuana.  He became very good at it.  His counsel advised the court 
    that one of Mr. Van Santvoords clients ran a compassion club, but the club 
    was not his only client.

[36]

Mr. Van Santvoord does not accept that it should be illegal to use 
    and grow marihuana.  He is a user, but he did not limit his production to 
    growing for himself or the compassion club.  At the end of the day, Mr. Van 
    Santvoord operated an on-going, highly productive, highly profitable commercial 
    double-site grow operation that, by his own documentation, was intended to 
    provide him with a comfortable life style.

[37]

In
R. v. Su
(2000), 142 B.C.A.C. 306, 2000 BCCA 480, 
    this Court dealt with a sentence appeal in which the offender had been sentenced 
    to imprisonment for two years less one day for cultivation and possession 
    of marihuana.  The appellant had set aside three rooms in a residence in Vancouver 
    for the cultivation of marihuana.  When Mr. Su was arrested there were 300 
    plants in the home worth about $100,000.  In reducing the sentence to one 
    year imprisonment, Mr. Justice Lambert, at paras. 10-14, said this:

In this case the Crown has helpfully provided us with 
    a list of some 20 cases involving first offenders in grow operations and the 
    maximum sentence imposed in those 20 cases was 18 months imprisonment.  So 
    this sentence is higher than has been imposed over the last few years.  But 
    Mr. Justice Stewart discusses the nature of this type of crime, the risks 
    that it creates for law-abiding neighbours, the risks it creates for violence, 
    and, without being precise, about home invasions of innocent people.  There 
    is certainly a great risk attached to this crime through fire hazards, through 
    violence, through invasions of this type of home through the involvement of 
    organized crime.  Those things can all be taken into account in 
    considering the range that is appropriate.

In my opinion, the range that has been thought to have 
    been appropriate in past cases may be superseded by new views, taking into 
    account and reflecting the concerns of society for the flourishing of this 
    kind of crime.

The appellant is a first offender.  In my opinion, 
    Mr. Justice Stewart concentrated too precisely in this case on setting standards, 
    setting floors, and changing what he thought was the range, and too little 
    on the circumstances of the appellant.  In my opinion, in doing 
    so, Mr. Justice Stewart erred in law.  This court on this appeal 
    therefore is not bound by his decision as to what was a fit sentence in this 
    case.  The rule to the effect that we must not interfere with a 
    sentence that is within the range does not apply to a decision that involves 
    an error in law.  We must look at the circumstances of the offender 
    and the circumstances of the offence in this case and impose what we think 
    is the appropriate sentence and one that is fit having regard to the strictures 
    in the
Criminal Code
, particularly in ss. 718, 718.1 and 718.2.

It is important to understand that the appellant was 
    a first offender.  In my opinion, in spite of that, a period of 
    incarceration is the only fit sentence in this case. This is not a case for 
    a conditional sentence.  Mr. Justice Stewart said that there is 
    a need for denunciation and deterrence for this kind of crime and I agree.  I 
    would not like to endorse the view that two years less a day sets a floor 
    of any kind.  In my opinion, the appropriate sentence in all the 
    circumstances I have described in this case, is a period of imprisonment of 
    12 months.  In saying that, I say nothing about the precise scope 
    of the former range or the precise scope of the present range, except to say 
    only that 12 months imprisonment is in the range that ought to be in place 
    and considered for a first offender in a grow operation of this dimension.

For those reasons, I would grant leave to appeal, I would 
    allow the appeal, and I would substitute a sentence of 12 months imprisonment 
    for the sentence of two years less a day on both counts with the one year 
    imprisonment to be served on both counts concurrently.

[38]

Su
remains a guideline and has been referred to in many 
    subsequent decisions of this court for the principles that denunciation and 
    deterrence are appropriate sentencing objectives where commercial marihuana 
    operations are involved, for the proposition that a conditional sentence for 
    the owner of the operation is generally unsuitable, and for a guideline range.  
    In
R. v. Vu
, 2003 BCCA 339 the appellant was involved in the 
    commercial production of marihuana on a farm property in Langley.  The police 
    seized 1878 plants worth an estimated $1.4 million.  The appellant, a first 
    offender, was sentenced to one year imprisonment by the sentencing judge.  
    At trial, the Crown had suggested a sentence of nine months, while defence 
    counsel sought a conditional sentence.  Citing
Su
, and a number 
    of other cases, this Court dismissed the appeal, noting that while a conditional 
    sentence may be appropriate in other circumstances, it did not, in that case, 
    serve the sentencing goals of denunciation and deterrence.

[39]

In the case, at bar counsel for the Crown took the same position as 
    counsel on the sentence hearing in the court below.  He submitted that a fine 
    would be a hollow penalty since it was understood that the appellant has no 
    realizable assets and, thus, that there would be no way to collect such a 
    fine.  Counsel also accepted that there had been no inquiry of Mr. Van Santvoords 
    ability to pay the fine at trial, only the assertion that he would not be 
    able to pay a fine greater than $3,000 - $5,000.

[40]

I do not propose to examine whether the sentencing judge was in error 
    in failing to explore Mr. Van Santvoords ability to pay the fine.  Without 
    deciding the point, it seems to me that without any explanation to the contrary, 
    the sentencing judge was entitled to look at the fact that the business had 
    delivered crops before Mr. Van Santvoords arrest (as seen on the video), 
    as well as the financial documents Mr. Van Santvoord had prepared himself, 
    and draw an inference that the operation was profitable and that he had the 
    ability to pay a fine.  In any event, even if it could be demonstrated that 
    the appellant was in the position to pay it, I am of the view that a fine 
    was inappropriate.

[41]

In this court, Mr. Van Santvoord has filed an affidavit explaining 
    that he had to call upon his father to pay the fine.  There is no need to 
    deal with the application to adduce that evidence, since both parties agree 
    that the fine is inappropriate.  I would set aside the fine in these circumstances.

[42]

As I said earlier this case called for a sentence with the objects 
    of denunciation and deterrence.  Mr. Van Santvoords crime is a flagrant violation 
    of the law.  His motivation was largely the profit he could obtain.  While 
    none of the specific dangers set out in the police report seems to be present 
    here, over the years other cases of marihuana production have demonstrated 
    that its illegal production creates the risk that it will attract other illegal 
    activities and dangerous consequences to the community in which it takes place.

[43]

The remaining question is whether a term of imprisonment or a conditional 
    sentence should take the place of the fine.  But for the lack of criminal 
    record and guilty plea of the offender, there are no mitigating factors in 
    this case; and given the seriousness of the offence and the on-going and large 
    size of the production, I am of the view that deterrence and denunciation 
    would not be adequately addressed by a conditional sentence.  I would, therefore, 
    grant leave, allow the appeals, set aside the fine and impose a sentence of 
    12 months.

[44]

NEWBURY, J.A.
: I agree.

[45]

LEVINE, J.A.
: I agree.

The Honourable Madam Justice Ryan


